Exhibit 99.E.7 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement"), made and entered into as of the March 16, 2009, by and between etrials, Inc., a Delaware corporation (the "Company") (where the context permits, references to the Company also shall include etrials Worldwide, Inc., a Delaware corporation, of which etrials, Inc. is a wholly-owned subsidiary, and etrials Worldwide Limited, a corporation of England and Wales which is a sister company to etrials, Inc., and any future direct or indirect subsidiary of etrials Worldwide, Inc.); and E. James Emerson ("employee"); W I T N E S S E T H: WHEREAS, the Company is an eClinical software and services company providing software and system solutions to the pharmaceutical, biotechnology, and medical device industries for the primary purpose of optimizing the clinical trial process (the "Company's Business"); and, WHEREAS, the Company presently employs employee as Vice President of Technology and Development; and, WHEREAS, during the course of employee's employment with the Company, the Company has made and shall continue to make available to employee confidential information relating to the Company's Business, and in this connection, the Company and employee have reached an agreement concerning a confidentiality and noncompetition arrangement and desire to set forth their agreement in writing. NOW, THEREFORE, for and in consideration of employee's continued employment with the Company, the consideration set forth below in Sections 2, 3, and 4(a), and other good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged, the Company and employee hereby agree as follows: 1.Relationship and Duties. (a)Employment.Effective
